WITHDRAWN



    

	
    
	


		Skip to Main Content
		Accessibility Statement
	




Help
Contact Us




e-payments
Careers











Home
Courts
Decisions
Programs
News
Legal Research
Court Records
Quick Links





OSCN Found Document:WITHDRAWN

					

				
  



				



						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only




WITHDRAWN2021 OK CR 9489 P.3d 70Decided: 10/14/2021
Cite as: 2021 OK CR 9, 489 P.3d 70


Citationizer© Summary of Documents Citing This Document



Cite
Name
Level



Oklahoma Court of Criminal Appeals Cases
 CiteNameLevel
 2021 OK CR 34, DETAR v. STATEDiscussed


Citationizer: Table of Authority



Cite
Name
Level



None Found.


















oscn

				EMAIL: webmaster@oscn.net
				Oklahoma Judicial Center
				2100 N Lincoln Blvd.
				Oklahoma City, OK 73105


courts

Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals
District Courts



decisions

New Decisions
Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals



programs

The Sovereignty Symposium
Alternative Dispute Resolution
Early Settlement Mediation
Children's Court Improvement Program (CIP)
Judicial Nominating Commission
Certified Courtroom Interpreters
Certified Shorthand Reporters
Accessibility ADA







Contact Us
Careers
Accessibility ADA